





Exhibit 10.1




Wausau Paper Corp.

2010 Equity Incentive Compensation Plan







A portion of each individual officer’s grant, referred to below as the
“Retention Award,” will vest upon meeting certain criteria relating to continued
employment with the Company.  The remaining portion of the grant, referred to
below as the “Performance Incentive,” will vest upon meeting both performance
and continued employment criteria.  The maximum potential award for the CEO,
chief financial officer, and each of the other executive officers with segment
operating responsibility is described in the “Total Opportunity” column below.




 

Performance Units Granted

 

Retention Award*

Maximum

Performance Incentive**

Total Opportunity

 

 

 

 

CEO

17,796

53,388

71,184

 

 

 

 

Executive Vice President, Finance

6,775

20,326

27,101

 

 

 

 

Senior Vice President, Towel & Tissue

4,631

15,437

20,068

 

 

 

 

Senior Vice President, Paper

4,696

15,652

20,348




   *The Retention Award is a grant of performance units equal to a specified
percentage of base salary, which vests and is converted to a right to receive
common stock (or, in the Compensation Committee’s discretion, cash with an
equivalent value) based on continuous employment with the Company (in the same
position or in a position with greater authority) through January 4, 2012.

**The Performance Incentive is a grant of performance units equal to a specified
percentage of base salary.  These performance units may vest and be converted to
a right to receive common stock (or, in the Compensation Committee’s discretion,
cash with an equivalent value) based on (1) continuous employment with the
Company (in the same position or in a position with greater authority) through
January 4, 2012; and (2) the Company’s achieving levels of Return on Capital
Employed (“ROCE”) ranging from 5% ROCE to 14% ROCE.  For purposes of this plan,
ROCE is determined by excluding base gains from timberland sales and adjusting
for other extraordinary items (which may include, for example, facility closure
charges, one-time expenses associated with certain major capital projects, or
other similar items).  ROCE is calculated after incentive compensation expenses
have been included.  No shares of common stock or cash will be awarded if
earnings are at the bottom of the targeted range of ROCE, and the number of
shares of common stock or cash awarded will increase on a pro rata basis to the
maximum potential award if ROCE is at the top of the targeted range.









